Case 1:19-cv-01417-LJV Document 10 Filed 11/11/19 Page 1of1

AO 440 (Rev. 06/12} Summons in a Civil Action (Page 2)

 

Civil Action No. 19-CV-1417

(date)

Date:

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) Interim Healthcare of Rochester, inc. was received by me on

CJ
CJ

[x]

C4
C

 

I personally served the summons on the individual at (place) on (date)
;or
I left the summons at the individual's residence or usual place of abode with (name) ,a

person of suitable age and discretion who resides there, on (date) , and mailed a copy
to the individual's last known address: or

[ served the summons on (name of individual) Cindy palumbo , who is designated by law to accept service of
process on behalf of (name of vryanization) Interim Healthcare of Rochester, inc. on {date} Thu, Oct 31 2019 ;
or

I returned the summons unexecuted because: ; or

Other: : or

My fees are $ for travel and $ for services, for a total of $ $0.00.

I declare under penalty of perjury that this information is true.

 

Server's signature

Jacqueline L. Balikowski

 

Printed name and title

1260 Delaware Ave. Buffalo NY 14209

 

Server's address

Additional information regarding attempted service, etc.:
1) Unsuccessful Attempt: Oct 29, 2019, 11:26 am EDT at 360 Delaware Ave, Buffalo, NY 14202-1600

2) Successful Attempt: Oct 31, 2019, 9:29 am EDT at 69 Delaware Ave 1200, Buffalo, NY 14202-3808 Summons &
Complaint received by Cindy palumbo For Interim Healthcare of Rochester, inc.. Age: 55; Ethnicity: Caucasian; Gender:
Female; Weight: 160; Height: 5'4"; Hair: Brown; Relationship: Nursing supervisor ;
